DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 7-55 of US Application No. 16/118,970 are currently pending and have been examined. Applicant amended claims 1 and 44. Applicant previously canceled claims 5 and 6.
	
Response to Arguments
Applicant’s arguments, see REMARKS, filed 09 June 2021, with respect to the rejection of claims 1-14, 17-44 and 46 under 35 USC § 101 have been fully considered but are not persuasive. The rejections of claims 1-14, 17-44 and 46 are maintained. Applicant first argues that the claims do not recite any of the judicial exceptions. Examiner disagrees. The claims recite abstract ideas, i.e., mental processes that may be performed in the human mind or with the assistance of pen and paper. Transforming the grid to a directed graph comprising vertices and edges may be performed mentally or with pen and paper. Applicant argues that this cannot be performed mentally because a human cannot mentally add vertices and edges to digital map information. However, transforming the grid to a directed graph, given its broadest reasonable interpretation, encompasses creating a directed graph using obtained map information. That the map information is digital and the directed graph is a data structure  are additional elements and are analyzed as additional elements. These additional elements generally link the abstract ideas to a computing environment but do not apply the additional elements in any meaningful way. They are merely basic elements that would be necessary to perform the abstract ideas using a computer. Generating an improved tour that entirely traverses the directed graph by traversing each edge, wherein the improvement to the tour comprises at least one of optimality and usability may also be performed mentally or with pen and paper. A person having the directed graph created in the previous abstract idea may visualize, or draw on the created directed graph, a route, i.e., tour, that 
Applicant also argues that the claims represent an improvement of the entire process. For § 101 analysis, an additional element or combination of elements may integrate the judicial exception into a practical application when the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. An improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a)II. The improvements argued by Applicant are improvements in the abstract idea itself, which is not an improvement in the functioning of a computer or an improvement to other technology or technical field. Therefore the judicial exceptions are not integrated into a practical application. 
	Applicant also argues that the claims are a practical application because 1) the additional element(s) effects a transformation or reduction of a particular article to a different state or thing and 2) the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. Examiner disagrees.
Transforming a grid of nodes and links into a directed graph is not a transformation of an article. As indicated in the Office Action dated 09 February 2021, an "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely 
The additional elements are not an improvement in the function of a computer or technology. An additional element or combination of elements may integrate the judicial exception into a practical application when the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. An improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a)II. The improvements argued by Applicant are improvements in the abstract idea(s), which is not an improvement in the functioning of a computer or an improvement to other technology or technical field. The map information being digital and the directed graph being a data structure simply generally link the abstract ideas to a computing environment but are not a practical application of additional elements. They are merely basic elements that would be necessary to perform the abstract ideas using a computer. Therefore the judicial exceptions are not integrated into a practical application. 
Finally, regarding claim 14, Applicant argues that conducting a survey to generate a fingerprint map is a practical application. Examiner notes however, that claim 14 is only directed toward traversing the route with a device having a sensor assembly that outputs motion data. While the device could be used to generate a fingerprint map, claim 14 does not actually claim this. The claim does not require the collection of data at positions along the survey route. Conversely, the claim merely includes a device capable of outputting data representing motion but does not apply the motion to creating the fingerprint map. Applicant’s argument is consistent with claim 15, which is actually using the motion data of the device at points along the route to create the fingerprint map. Examiner has indicated that claim 15 does meet the requirements of § 101. Therefore, the previous rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 17-44 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “transforming the grid to a directed graph comprising vertices and edges” (e.g., creating a directed graph on paper utilizing obtained map information, the directed graph comprising vertices and edges), “generating an improved tour that entirely traverses the directed graph by traversing each edge, wherein the improvement to the tour comprises at least one of optimality and usability” (i.e., generating a tour using the graph) and “wherein generating the improved tour further comprises identifying an edge as a bridge if traversing that edge breaks the directed graph into two unconnected graphs so that the improved tour does not traverse the identified edge”, (i.e., mental evaluation). Independent claim 44 recites substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the assistance of pen and paper.  Therefore, these limitations are abstract ideas and claims 1 and 44 are directed to a judicial exception. Transforming the grid to a directed graph, given its broadest reasonable interpretation, encompasses the creation of a directed graph based on obtained grid information. 
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1 and 44 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “obtaining digitized map information for an area, wherein the map information comprises a grid of nodes and links and wherein the area comprises an indoor venue”, “wherein the directed graph is a data structure” and “providing at least one survey route based at least in part on the tour”. Claim 44 recites substantially similar limitations. Gathering data that is used to perform the abstract idea is insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. Applicant has characterized the map information as previously existing map information in digital form. See REMARKS at pages 11-12. Characterized in this manner, obtaining digitized map information is just gathering map data. The obtained map information is used to perform the abstract idea – i.e., to transform the grid into a directed graph comprising vertices and edges. Therefore, obtaining digitized map information is insignificant extra-solution activity that does not integrate the abstract idea into a practical application. The area comprising an indoor venue further defines the map information but does not alter this analysis. The map information being digitized suggests a computerized or computer related source for the data but also does not alter the analysis. The limitation is still just data gathering. Providing at least one survey route, given its broadest reasonable interpretation, amounts to mere outputting of information, which is also a form of insignificant extra-solution activity. Therefore, neither of these additional elements integrate the abstract idea into a practical application. The directed graph being a data structure, as well as the map information being digitized, generally links the additional elements to a computing environment but does not apply the additional element in any meaningful way. remote processing resources having at least one processor”. The processor is recited in the claim at a high level of generality. The processors is merely a computer used as a tool to perform the abstract idea. Therefore, claims 1 and 44 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1 and 44 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, “obtaining digitized map information for an area, wherein the map information comprises a grid of nodes and links and wherein the area comprises an indoor venue” and “providing at least one survey route based at least in part on the tour” are well-understood, routine and conventional activities previously known to the industry.  See previous rejection of claims 1 and 44 in Office Action dated 25 September 2020. Therefore, claims 1 and 44 do not amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2-13, 18-24, 38-43 and 46 recite elements that can be performed in the human mind or with the assistance of pen and paper. The claims do not recite any additional elements. Therefore, claims 2-13, 18-24, 38-43 and 46 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim 14 recites the additional elements “traversing the provided survey route with at least one device, wherein each device comprises an integrated sensor assembly configured to output data representing motion of the device”. Traversing the route with a device is equivalent to an instruction to apply the route using a generic computing device. Therefore, the judicial exception has not been integrated into a practical application. Further, the device itself is not used in the solution (i.e., providing a survey route as recited in the preamble of claim 1). Therefore, the device and the integrated sensor assembly of the device do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, claim 14 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 15 recites the additional element “recording signal measurements with each device at a plurality of positions determined based at least in part on the motion data, wherein the signal measurements are at least one of wireless networking signals, radio frequency signals and magnetic field signals”. Recording of the signal measurements at a plurality of positions is not an application of the judicial exception. The plurality of positions has not been tied back to the provided survey route. Therefore, claim 15 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. To overcome the rejection, the examiner suggests amending the claim to recite – recording signal measurements with each device at a plurality of positions along the provided survey route, the plurality of positions determined based at least in part on the motion data, wherein the signal measurements are at least one of wireless networking signals, radio frequency signals and magnetic field signals –.
wherein the device is one of: i) configured to be conveyed automatically; and ii) configured to be conveyed by a human”, which further defines a previous additional element but does not recite any new additional elements. Therefore, claim 17 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 25-31 and 37 recite elements that can be performed in the human mind or with the assistance of pen and paper. The claims do not recite any additional elements. Therefore, claims 2-13, 25-31 and 37 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Allowable Subject Matter
Claims 15, 16, 45 and 47-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668